ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           In re Jabari C., 2011 IL App (4th) 100295




Appellate Court            In re: JABARI C., a Minor, THE PEOPLE OF THE STATE OF
Caption                    ILLINOIS, Petitioner-Appellee, v. JABARI C., Respondent-Appellant.



District & No.             Fourth District
                           Docket No. 4-10-0295


Filed                      December 2, 2011


Held                       Where respondent minor was arrested for unlawful possession of
(Note: This syllabus       cannabis with intent to deliver on school grounds and was placed on a
constitutes no part of     formal station adjustment and thereafter committed to the Department of
the opinion of the court   Juvenile Justice for an indeterminate term following an adjudication of
but has been prepared      delinquency and an order making him a ward of the court, the cause was
by the Reporter of         remanded with directions to issue an amended sentencing order reflecting
Decisions for the          one additional day of sentence credit against his sentence for the day he
convenience of the         was placed on the formal station adjustment.
reader.)


Decision Under             Appeal from the Circuit Court of Champaign County, No. 09-JD-154; the
Review                     Hon. Heidi N. Ladd, Judge, presiding.



Judgment                   Affirmed as modified and remanded with directions.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Jacqueline L. Bullard, all of State
Appeal                     Appellate Defender’s Office, of Springfield, for appellant.

                           Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, Robert J.
                           Biderman, and Aimee Sipes Johnson, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE COOK delivered the judgment of the court, with opinion.
                           Justices Pope and Knecht concurred in the judgment and opinion.




                                             OPINION

¶1          In December 2009, respondent, Jabari C., entered an open guilty plea to an amended
        charge of unlawful possession with intent to deliver cannabis on school grounds, a Class A
        misdemeanor (720 ILCS 550/5.2(e) (West 2008)). In exchange for respondent’s guilty plea,
        the State agreed (1) to dismiss the original charge of delivery of cannabis on school grounds,
        a Class 4 felony (720 ILCS 550/5.2(d) (West 2008)) and (2) to not file a delinquency petition
        for Champaign County sheriff’s department report No. 083343J, an unrelated case.
¶2          On March 18, 2010, the trial court adjudicated respondent a delinquent minor and
        ordered him a ward of the court. The court further ordered him “committed to the Illinois
        Department of Juvenile Justice [(the Department)] for an indeterminate term which shall
        automatically terminate in 364 days or upon [respondent] attaining the age of 21 years,
        whichever comes first, unless he is sooner discharged from parole or custodianship is
        otherwise terminated in accordance with the Juvenile Court Act or is otherwise provided for
        by law.” Additionally, the court awarded respondent 17 days of sentence credit for time
        previously spent in custody.
¶3          On appeal, respondent argues he is entitled to one additional day of sentence credit for
        the date of his original arrest. The State disagrees and argues respondent was properly
        awarded 17 days’ credit. The State argues respondent was not entitled to one day of sentence
        credit for the date of his original arrest because juveniles should not be entitled to
        predetention credit for station adjustments. We agree with respondent and remand with
        directions.

¶4                                    I. BACKGROUND
¶5          On May 1, 2009, respondent was arrested on school grounds after police officers from
        the Champaign County police department found 1.7 grams of cannabis in his school locker.
        However, respondent was not admitted to the Champaign County Juvenile Detention Center

                                                 -2-
       on that date.
¶6         On May 14, 2009, respondent was placed on a formal station adjustment by the
       Champaign County police department. The station adjustment was scheduled to end July 14,
       2009; however, due to a subsequent violation by respondent, it was terminated and closed
       with no further action.
¶7         Shortly thereafter on June 17, 2009, the State filed a petition for adjudication of
       delinquency and wardship of respondent for the May 1 incident (Champaign County case No.
       09-JD-154). The petition alleged respondent committed the offense of delivery of cannabis
       on school grounds when he knowingly and unlawfully possessed with the intent to deliver
       more than 2.5 grams but not more than 10 grams of a substance containing cannabis.
¶8         In December 2009, the State filed a supplemental petition for adjudication of wardship
       amending the original charge to unlawful possession with intent to deliver cannabis on
       school grounds. On that same day, respondent entered an open guilty plea to the amended
       charge. In exchange for respondent’s guilty plea, the State agreed (1) to dismiss the original
       charge of delivery of cannabis on school grounds, a Class 4 felony (720 ILCS 550/5.2(d)
       (West 2008)) and (2) to not file a delinquency petition for Champaign County sheriff’s
       department report No. 083343J, an unrelated case. The court heard the factual basis,
       admonished respondent, accepted the guilty plea, and scheduled a sentencing hearing for
       February 16, 2010.
¶9         On January 5, 2010, respondent was arrested on a new charge of delivery of cannabis on
       school grounds (Champaign County case No. 10-JD-2). On January 6, 2010, the trial court
       determined it was a matter of urgent and immediate necessity to detain respondent both for
       his own protection in case he suffered from serious substance-abuse issues and for the
       “protection of the person or property of another” given the allegation that he sold drugs on
       two separate occasions on two different school properties. Thereafter, the court ordered
       respondent detained on the new charge and the original charge on which he was awaiting
       sentence (Champaign County case No. 09-JD-154).
¶ 10       On January 21, 2010, the trial court released respondent to home detention pursuant to
       a pretrial conditions order. The court vacated the February 16, 2010, sentencing date and
       rescheduled it for March 18, 2010. According to the court, the delay in sentencing would
       give respondent the opportunity to show the court he does not “want to be back in this
       situation.”
¶ 11       On March 18, 2010, the trial court adjudicated respondent a delinquent minor and
       ordered him a ward of the court. The court further ordered him “committed to [the
       Department] for an indeterminate term which shall automatically terminate in 364 days or
       upon [respondent] attaining the age of 21 years, whichever comes first, unless he is sooner
       discharged from parole or custodianship is otherwise terminated in accordance with the
       Juvenile Court Act or is otherwise provided for by law.” In setting the sentence, the court
       noted respondent’s behavior pending sentencing had not improved, noting “a half a page of
       [school] disciplinary violations since he plead [sic] guilty.” According to the court,
       respondent was “going through life frankly with the belligerence of a gang member.”
       Accordingly, the court determined a community-based sentence was inappropriate


                                                -3-
       considering respondent’s behavior pending sentencing.
¶ 12       During sentencing, the following exchange occurred between the trial court and counsel
       regarding respondent’s sentence credit:
               “THE COURT: [Respondent] is to receive credit for all time previously served. Your
           calculation, Ms. Riess [(respondent’s attorney)]?
               MS. RIESS: Your Honor, I don’t think he has any credit specifically in this case. I
           would ask that he be credited 12 days for the time he spent in custody in January on the
           other case.
               THE COURT: And your position, Mr. Dill [(the prosecutor)]?
               MR. DILL: No objection, Judge. I thought it was 17 days. Am I adding wrong?
                                               ***
               MS. RIESS: Thank you. I agree, your Honor. It should be 17.”
       Thereafter, the court awarded respondent 17 days of sentence credit for time previously spent
       in custody.
¶ 13       On March 29, 2010, respondent filed a motion to reconsider sentence, arguing (1) his
       sentence was excessive in light of the following: (a) a lesser sentence would achieve the
       remedial goals and still be an adequate punishment, (b) he entered a guilty plea in this case,
       and (c) he did not have any prior adjudications at the time of sentencing; (2) the trial court
       did not impose a sentence in line with his age, past history of criminality, family situation,
       and economic status; and (3) a community-based sentence would be more appropriate
       because (a) it would be in his best interest to be trained and disciplined by his supportive
       mother rather than the Department, (b) any potential substance-abuse issues would be better
       addressed within the community, and (c) he could benefit from counseling available to him
       in the community. On April 13, 2010, the trial court denied respondent’s motion to
       reconsider sentence.
¶ 14       This appeal followed.

¶ 15                                          II. ANALYSIS
¶ 16                                           A. Mootness
¶ 17        After the parties initially briefed the issues raised in this appeal, this court directed them
       to file supplemental briefs on the issue of whether the appeal was moot because respondent
       was sentenced on March 18, 2010, to an indeterminate term, which automatically terminated
       in 364 days or upon respondent attaining the age of 21, and respondent’s initial brief was
       filed beyond the 364 days.
¶ 18        In respondent’s supplemental brief, he argues the appeal is not moot because he remains
       on parole and could be ordered to serve additional time in the Department if his parole is
       revoked. In support of his supplemental brief, respondent’s counsel attached a supporting
       affidavit, indicating he contacted the records department of “IYC Murphysboro” and was
       notified of the following: (1) respondent was admitted to the Department’s intake facility at
       “IYC St. Charles” on March 22, 2010, transferred to “IYC Murphysboro” on April 7, 2010,


                                                  -4-
       and released on parole on July 8, 2010; (2) his parole was thereafter revoked, he was
       readmitted to “IYC St. Charles” on December 28, 2010, and transferred to “IYC
       Murphysboro” on January 27, 2011, and he was again released on parole on March 31, 2011;
       (3) if respondent further violates his parole, he could be returned to the Department’s
       custody. The State agrees this appeal is not moot because respondent is still subject to either
       138 or 139 days (depending on this court’s ruling on the appropriate predetention credit) of
       unserved Department time should his parole again be revoked.
¶ 19       A question is moot when no actual controversy exists or where intervening events occur
       that render it impossible for the court to grant effectual relief to the complaining party.
       People v. S.L.C., 115 Ill. 2d 33, 39, 503 N.E.2d 228, 230 (1986). “It is generally held that
       where the only relief sought is to set aside a sentence, the question of the validity of its
       imposition becomes moot when the sentence has been served.” In re Napier, 83 Ill. App. 3d
503, 505, 404 N.E.2d 423, 425 (1980). Under subsections (a) and (b) of section 3-3-8 of the
       Unified Code of Corrections (730 ILCS 5/3-3-8(a), (b) (West 2008)), a juvenile committed
       to the Department may be kept on parole until he is 21 years old unless the Prisoner Review
       Board enters an order releasing and discharging him from parole. As indicated in
       respondent’s supplemental brief, he is subject to revocation of his parole and recommitment
       for his unserved sentence. Accordingly, we do not consider the present appeal moot.

¶ 20                                        B. Forfeiture
¶ 21        We first note respondent failed to raise the sentence-credit issue in his motion to
       reconsider sentence. However, “[a] claim for additional presentence credit cannot be
       forfeited by a defendant’s failure to raise the issue in the trial court.” In re Justin L.V., 377
Ill. App. 3d 1073, 1088, 882 N.E.2d 621, 634 (2007). Therefore, we will address
       respondent’s claim.

¶ 22                                    C. Standard of Review
¶ 23        “A trial court is statutorily mandated to give a minor credit for his predisposition
       detention.” In re Rakim V., 398 Ill. App. 3d 1057, 1059, 925 N.E.2d 339, 341 (2010). The
       trial court’s application of a statute is subject to de novo review. Id.

¶ 24                                    D. Sentence Credit
¶ 25       First, respondent notes the State suggests he is not entitled to sentence credit for May 1,
       2009, because he was not “incarcerated.” According to respondent, the notion that a minor
       must be “incarcerated” before he is entitled to sentence credit is inconsistent with existing
       case law, which states the juvenile gets credit for time spent “in custody.” We agree with
       respondent.
¶ 26       Pursuant to section 5-710(1)(a)(v) of the Juvenile Court Act of 1987 (Juvenile Court Act)
       (705 ILCS 405/5-710(1)(a)(v) (West 2008)), a “minor shall be given credit on the sentencing
       order of detention for time spent in detention *** as a result of the offense for which the
       sentencing order was imposed.” Additionally, the “time during which a minor is in custody


                                                 -5-
       before being released upon the request of a parent, guardian or legal custodian shall be
       considered as time spent in detention.” (Emphasis added.) 705 ILCS 405/5-710(1)(b) (West
       2008). A guilty minor shall not be committed to the Department for a period of time in
       excess of the period for which an adult would be committed for the same offense. 705 ILCS
       405/5-710(7) (West 2008).
¶ 27        In In re J.T., 221 Ill. 2d 338, 353, 851 N.E.2d 1, 10 (2006), the Illinois Supreme Court
       determined “a juvenile who is committed to the [Illinois Department of Corrections, Juvenile
       Division] for an indeterminate term *** is entitled to predisposition credit.” (Emphasis
       added.) In Rakim V., 398 Ill. App. 3d at 1059, 925 N.E.2d at 341, this court stated “[a]
       juvenile who is committed to [the Department] for an indeterminate term *** is entitled to
       predisposition credit for the time he was incarcerated.” (Emphasis added.) However, this
       court thereafter stated that the juvenile should receive predisposition credit against his
       sentence for any part of the day for which he spent time in custody. Id.
¶ 28        Additionally, this court previously noted in In re Jesus R., 326 Ill. App. 3d 1070, 1073,
       762 N.E.2d 717, 719 (2002), that “[t]o deny a juvenile credit for time served could lead to
       a total commitment that exceeds the maximum time an adult could serve for the same
       offense,” a result contrary to section 5-710(7) of the Juvenile Court Act (705 ILCS 405/5-
       710(7) (West 2008)). In support of its holding, this court explained that “recent amendments
       to the [Juvenile Court] Act have resulted in juvenile proceedings that are strikingly similar
       to adult criminal proceedings.” (Emphasis in original.) Jesus R., 326 Ill. App. 3d at 1073,
       762 N.E.2d at 719. Although proceedings held under the Juvenile Court Act are not
       considered criminal in nature, the Juvenile Court Act has “evolved to include facets that
       resemble adult criminal proceedings.” Jesus R., 326 Ill. App. 3d at 1073-74, 762 N.E.2d at
       719.
¶ 29        “Criminal defendants are entitled to sentencing credit for each day spent in custody.”
       Jesus R., 326 Ill. App. 3d at 1072, 762 N.E.2d at 718. Therefore, a juvenile who has been
       committed to an indeterminate term in the Department should also be entitled to sentencing
       credit for each day spent in custody. See Jesus R., 326 Ill. App. 3d at 1073-74, 762 N.E.2d
       at 719.
¶ 30        Here, the State argues respondent was not entitled to one day of sentence credit for the
       date of his original arrest because juveniles should not be entitled to predetention credit for
       station adjustments. The State notes it has found no case where any Illinois court has
       awarded predetention credit for a station adjustment. Respondent counters that he is entitled
       to the one day of credit because he was subject to further legal action, i.e., he was adjudicated
       delinquent and sentenced to the Department for this very incident. Additionally, respondent
       notes the station adjustment occurred on May 14, 2009, two weeks after his initial arrest.
       Further, respondent argues a juvenile is entitled to sentencing credit for any time spent in
       custody, which includes an arrest. Respondent notes the social investigation report prepared
       in this case indicated he was subject to “Juvenile Arrest” on May 1, 2009. Accordingly,
       respondent argues he is entitled to one additional day of sentencing credit for May 1, 2009.
¶ 31        Section 5-301 of the Juvenile Court Act (705 ILCS 405/5-301 (West 2008)) provides that
       a minor arrested for any offense may receive a station adjustment for that arrest. “A formal


                                                 -6-
       station adjustment is defined as a procedure when a juvenile police officer determines that
       there is probable cause to believe the minor has committed an offense and an admission by
       the minor of involvement in the offense.” 705 ILCS 405/5-301(2)(a) (West 2008). “A formal
       station adjustment does not constitute an adjudication of delinquency or a criminal
       conviction.” 705 ILCS 405/5-301(e) (West 2008). However, the juvenile may be required
       to follow certain conditions established by the juvenile police officer, which may include a
       prohibition against further violation of the law. 705 ILCS 405/5-301(d)(ii) (West 2008). A
       juvenile’s failure to comply with the station-adjustment conditions may result in termination
       of the station adjustment with either no further action or referral of the matter to the juvenile
       court. 705 ILCS 405/5-301(i)(iv), (i)(v) (West 2008). “ ‘Station adjustments’ involve
       situations where the police, after taking the juvenile to the police station, decide that the
       juvenile will not be prosecuted.” People v. M.D., 101 Ill. 2d 73, 79, 461 N.E.2d 367, 370
       (1984). During a station adjustment, the juvenile receives a verbal warning from the police.
       People v. Clark, 119 Ill. 2d 1, 9, 518 N.E.2d 138, 142 (1987). “Station adjustments are police
       matters on which no further legal action is taken.” M.D., 101 Ill. 2d at 96-97, 461 N.E.2d at
       379 (Simon, J., dissenting).
¶ 32       In the present case, on May 1, 2009, police officers from the Champaign County police
       department were dispatched to Jefferson Middle School in Champaign to investigate a report
       concerning students smoking cannabis. Through their investigation, the officers learned
       respondent was involved in selling cannabis on school grounds. A subsequent search of
       respondent’s locker resulted in the discovery of two Baggies of cannabis totaling 1.7 grams.
       Respondent was interviewed at the school by the investigating officers, and he admitted
       purchasing and selling cannabis. The record indicates respondent was not admitted to the
       Champaign County Juvenile Detention Center on this date.
¶ 33       Shortly thereafter on May 14, 2009, respondent was placed on a formal station
       adjustment by the Champaign police department. On June 17, 2009, the State filed a petition
       for adjudication of delinquency and wardship of respondent for the May 1 incident. At some
       point prior to the July 14, 2009, expiration of respondent’s formal station adjustment, the
       station adjustment was terminated and closed with no further action due to respondent
       committing a subsequent violation. On March 18, 2010, the trial court adjudicated
       respondent a delinquent minor and sentenced him to an indeterminate term which
       automatically terminated in 364 days or upon respondent attaining the age of 21 years,
       whichever came first. The social investigation report prepared for respondent’s sentencing
       hearing indicated the disposition of the May 1, 2009, drug offense was a “Juvenile Arrest.”
¶ 34       The Illinois Supreme Court has defined “custody” for purposes of adult sentencing credit
       as “the legal duty to submit” to legal authority, which did not require actual physical
       confinement. People v. Beachem, 229 Ill. 2d 237, 252, 890 N.E.2d 515, 524 (2008). When
       a person is arrested, that person has a “legal duty to submit” to the control of the arresting
       officer. See People v. Locken, 59 Ill. 2d 459, 464, 322 N.E.2d 51, 53-54 (1974) (a person is
       not authorized to use force to resist an arrest which he knows is being made by a police
       officer).
¶ 35       Here, respondent was arrested on May 1, 2009, even though he was not admitted to the
       Juvenile Detention Center. Respondent was subsequently placed on a formal station

                                                 -7-
       adjustment as a result of this arrest and thereafter committed to the Department. Because
       respondent was arrested on May 1, 2009, he had the legal duty to submit to the control of the
       arresting officers. Thus, respondent’s arrest fits within the definition of custody set forth in
       Beachem, and respondent is entitled to an additional one day of credit against his sentence.

¶ 36                                   III. CONCLUSION
¶ 37       For the reasons stated, we affirm respondent’s sentence as modified. We remand with
       directions for issuance of an amended sentencing judgment to reflect one additional day of
       sentence credit against respondent’s sentence.

¶ 38       Affirmed as modified and remanded with directions.




                                                 -8-